PER CURIAM.
This appeal is from an order revoking appellant’s probation and sentencing him to three years in prison for grand larceny. It is contended that the sentence is illegal because the trial judge’s remarks at sentencing indicated that appellant was penalized for having contested the petition for revocation.
*599Appellant had previously violated his probation but upon consideration of his promises, the probation had been continued. The court’s remarks were unnecessary and were inadvisable in view of the strained interpretation given to them by appellant. Our review of the record convinces us to a certainty that the court did not penalize the appellant but actually continued a lenient approach and afforded the appellant full consideration in the sentence for the crime of grand larceny.
Affirmed.